Title: [Diary entry: 22 November 1785]
From: Washington, George
To: 

Tuesday 22d. Thermometer at 40 in the Morning—46 at Noon and 52 at Night. Clear and cold Wind at No. West all day. The Snow, except on the No. side of Hills & Houses had dissolvd. The Count Doradour and Mr. Magowan went away after Breakfast. The Reverd. Mr. Keith of Alexandria and a Mr. Bowie of Philadelphia came to Dinner and returned to Alexandria in the Evening. Gave my People their Cloathing pr. list taken. Removing Earth to day, as yesterday, to cover my Ice Ho[use].